  USDC IN/ND case 2:17-cv-00033-JPK document 144 filed 01/22/21 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

JOHN DOE,                                        )
               Plaintiff,                        )
                                                 )
       v.                                        )   CAUSE NO.: 2:17-CV-33-JPK
                                                 )
PURDUE UNIVERSITY, et al.,                       )
          Defendants.                            )

                                   NOTICE TO COUNSEL

       In anticipation of the upcoming hearing in this matter, set for January 27, 2021, the Court

now provides notice to counsel regarding how the Court intends to proceed.

       First, the Court intends to address the issue of redactions. Second, the Court will briefly

address Defendants’ pending motion for the issuance of a show cause order, filed at

Docket Entry 133. Having reviewed the parties’ filings on this issue, the Court believes that an

evidentiary hearing is likely necessary. However, prior to ordering such a hearing, the Court will

allow the parties to make any argument they wish concerning the need for an evidentiary hearing.

The Court will also entertain any motions or agreements concerning the existing case management

deadlines.

       So ORDERED this 22nd day of January, 2021.

                                                 s/ Joshua P. Kolar
                                                 MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                 UNITED STATES DISTRICT COURT
